IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 8, 2009
                                     No. 09-30277
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

O’TERRELL BOUTTE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 6:08-CR-9-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       O’Terrell Boutte pleaded guilty to possession with intent to distribute
cocaine and possession of a firearm in furtherance of a drug trafficking crime.
He was sentenced to 144 months of imprisonment and a five-year term of
supervised release. Boutte filed a timely appeal.
       Boutte challenges the district court’s denial of his motion in which he
sought to suppress all of the evidence against him. That evidence included
drugs, cash, drug paraphernalia, a firearm, and a statement from Boutte.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-30277

Boutte does not contest the district court’s determination that law enforcement
officers had a right to enter the house where the physical evidence was found.
Instead, Boutte argues that the district court erred in finding that the officers
permissibly seized drugs under the plain view exception to the warrant
requirement. Boutte’s arguments focus on the magistrate judge’s finding that
there was powder cocaine in plain view of the doorway.
      The testimony from the suppression hearing, considered in the light most
favorable to the district court’s ruling, see United States v. Troop, 514 F.3d 405,
409 (5th Cir. 2008), indicates that there were illegal drugs on a table in plain
view of the doorway. Thus, the district court’s finding that there were “some
illegal drugs” in plain view of the officers from their location at the front door of
Boutte’s home is not clearly erroneous. See United States v. Hearn, 563 F.3d 95,
101 (5th Cir. 2009), cert. denied, 2009 WL 1983779 (U.S. Oct. 5, 2009).
      Boutte argues that a subsequently-obtained search warrant and the
incriminating statement he later gave were tainted by the illegality of this initial
plain view seizure of drugs in his home. His argument, however, is bottomed on
his contention that the district court clearly erred in finding that there were
drugs in plain view of the doorway. These arguments are unavailing because,
as we have already found, the district court did not clearly err in making such
a finding.
      Boutte has not shown that the district court erred in denying his
suppression motion.      Accordingly, the judgment of the district court is
AFFIRMED.




                                         2